      Case 1:20-cv-00104-MMB Document 52        Filed 04/13/21   Page 1 of 28




    IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
       BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                                  )
NTSF SEAFOODS JOINT STOCK COMPANY,                )
                                                  )     Ct. No. 20-00104
                        Plaintiff,                )
                                                  )     NON-CONFIDENTIAL
                  v.                              )     VERSION
                                                  )
UNITED STATES,                                    )
                                                  )
                        Defendant,                )
                                                  )
                        and                       )
                                                  )     Business Proprietary
CATFISH FARMERS OF AMERICA, ET AL.,               )     Information Removed
                                                  )     from Brackets on Pages 7,
                        Defendant-                )     11, 12, 13, 15, 18, and 19
                        Intervenors.              )
                                                  )
                                                  )


       RESPONSE BRIEF OF THE CATFISH FARMERS OF AMERICA
          AND INDIVIDUAL U.S. CATFISH PROCESSORS


                                       Jonathan M. Zielinski
                                       James R. Cannon, Jr.
                                       CASSIDY LEVY KENT (USA) LLP
                                       900 19th Street NW, Suite 400
                                       Washington, DC 20006
                                       T: (202) 787-5507
                                       F: (202) 567-2301
Dated: April 12, 2021                  E-mail: jzielinski@cassidylevy.com

                                       Counsel to the Catfish Farmers of America,
                                       et al.
          Case 1:20-cv-00104-MMB Document 52                           Filed 04/13/21          Page 2 of 28
                                                                              NON-CONFIDENTIAL VERSION




                                                Table of Contents

I.          Statement Pursuant to Rule 56.2(c)(1) .............................................. 2
       A. The Administrative Determination Under Review ............................ 2

       B. Issues Presented for Review and Summary of Argument.................. 3

II.         Argument ........................................................................................... 4
       A. Standard of Review ............................................................................ 4

       B. Commerce Properly Relied Upon Partial Adverse Facts Available
          Because NTSF Failed to Provide Necessary Farming Factors of
          Production Information ..................................................................... 6

         1. Commerce Required that NTSF Report All Factors of Production
             Involved in the Production of the Merchandise Under
             Consideration, And NTSF Admitted that its Failure to Report
             NTSF Vinh Long’s Farming Factor Data was a Failure to Report
             This Requested Information ........................................................... 9

         2. Commerce Adequately Explained Why the Missing Farming
             Factors Data were Necessary ...................................................... 12

         3. Commerce Correctly Applied the Highest Reported Farming
             Factors of Production for Each Farming Category as Partial
             Adverse Facts Available .............................................................. 14

       C. Commerce Correctly Rejected NTSF’s Untimely Allegation of
          Double Counting ............................................................................. 16

III.        Conclusion ....................................................................................... 21




                                                          -i-
          Case 1:20-cv-00104-MMB Document 52                              Filed 04/13/21          Page 3 of 28
                                                                                NON-CONFIDENTIAL VERSION




                                                Table of Authorities
                                                                                                                    Page(s)
Statutes

19 U.S.C. § 1516a(b)(1)(B) ....................................................................................... 4

19 U.S.C. § 1677e(a) ............................................................................................... 12

19 U.S.C. § 1677e(b) ............................................................................................... 15

28 U.S.C. § 2639(a)(1) .............................................................................................. 5

Regulations

19 C.F.R. § 351.309(c)(2) ........................................................................................ 17

19 C.F.R. § 351.224 ...........................................................................................17, 20

19 C.F.R. § 351.224(f) ............................................................................................. 20

19 C.F.R. § 351.224(g) ............................................................................................ 20


Court Decisions

Ad Hoc Shrimp Trade Action Comm. v. United States, 802 F.3d 1339 (Fed. Cir.
2015) ....................................................................................................................... 14

An Giang Fisheries Imp. & Exp. Joint Stock Co. v. United States, 287 F. Supp. 3d
1361 (Ct. Int’l Trade 2018) ....................................................................................... 7

An Giang Fisheries Imp. & Exp. Joint Stock Co. v. United States, 333 F. Supp. 3d
1381 (Ct. Int’l Trade 2018) ....................................................................................... 7

An Giang Fisheries Imp. & Exp. Joint Stock Co. v. United States, 179 F. Supp. 3d
1256 (Ct. Int’l Trade 2016) ....................................................................................... 7




                                                            - ii -
         Case 1:20-cv-00104-MMB Document 52                          Filed 04/13/21         Page 4 of 28
                                                                           NON-CONFIDENTIAL VERSION




Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837,
104 S.Ct. 2778 (1984) ................................................................................................ 5

Clearon Corp. v. United States, 474 F. Supp. 1339 (Ct. Int’l Trade 2020) ........... 12

Consol. Bearings Co. v. United States, 348 F.3d 997 (Fed. Cir. 2003) .................. 20

Consol. Edison Corp. v. NLRB, 305 U.S. 197 (1938) ........................................... 4-5

Goss Graphics Sys. v. United States, 33 F. Supp. 2d 1082 (Ct. Int’l Trade 1998) ... 5

Motor Vehicle Mfrs. Ass’n of United States v. State Farm Mut. Auto. Ins. Co.,
463 U.S. 29 (1983) ................................................................................................ 5-6

Nakornthai Strip Mill Pub. Co. v. United States, 587 F. Supp. 2d 1303
(Ct. Int’l Trade 2008) .............................................................................................. 21

Nippon Steel & Sumitomo Metal Corp. v. United States, 483 F. Supp. 3d 1214
(Ct. Int’l Trade 2020) .............................................................................................. 13

Nippon Steel Corp. v. United States, 337 F.3d 1373 (Fed. Cir. 2003) ................... 15

NTN Bearing Corp. v. United States, 74 F.3d 1204 (Fed. Cir. 1995) .............. 13-14

Pakfood Pub. Co. v. United States, 724 F. Supp. 2d 1327 (Ct. Int’l Trade 2010) . 21

Rhone Poulenc, Inc. v. United States, 899 F.2d 1185 (Fed. Cir. 1990) .................. 14

SKF USA Inc. v. United States, 263 F.3d 1369 (Fed. Cir. 2001) ..................... 20-21

United States v. Eurodif S.A., 555 U.S. 305 (2009) ................................................. 5

Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951) ...................................... 4-5




                                                        - iii -
       Case 1:20-cv-00104-MMB Document 52              Filed 04/13/21    Page 5 of 28
                                                           NON-CONFIDENTIAL VERSION




Administrative Decisions

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam,
80 Fed. Reg. 2,394 (Dep’t of Commerce Jan. 16, 2015) ...................................... 6-7

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam,
84 Fed. Reg. 56,420 (Dep’t of Commerce Oct. 22, 2019) ..............................passim

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam,
85 Fed. Reg. 23,756 (Dep’t of Commerce Apr. 29, 2020) ..............................passim


Other Materials

Antidumping Duties; Countervailing Duties,
62 Fed. Reg. 27,296 (Dep’t of Commerce May 19, 1997) ...............................17, 19

Statement of Administrative Action Accompanying the URAA,
H.R. Doc. No. 103-316 (1994) ..…………………………………………… ......... 14




                                            - iv -
  Case 1:20-cv-00104-MMB Document 52    Filed 04/13/21   Page 6 of 28
                                           NON-CONFIDENTIAL VERSION




       Glossary of Case-Specific Acronyms and Abbreviations


Acronyms and
                      Terms
Abbreviations
CFA                   Catfish Farmers of America, et al.
CONNUM                Control number
                      Certain Frozen Fish Fillets from the Socialist
                      Republic of Vietnam: Final Results of the
                      Antidumping Duty Administrative Review and
Final Results
                      Final Determination of No Shipments; 2017-
                      2018, 85 Fed. Reg. 23,756 (Dep’t of Commerce
                      Apr. 29, 2020)
IDM                   Issues and Decision Memorandum
NTSF                  NTSF Seafoods Joint Stock Company

                      Certain Frozen Fish Fillets from the Socialist
                      Republic of Vietnam: Preliminary Results of the
                      Antidumping Duty Administrative Review and
Preliminary Results   Preliminary Determination of No Shipments;
                      2017-2018, 84 Fed. Reg. 56,420 (Dep’t of
                      Commerce Oct. 22, 2019), and accompanying
                      unpublished Preliminary Decision Memorandum




                               -v-
      Case 1:20-cv-00104-MMB Document 52        Filed 04/13/21   Page 7 of 28




    IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
       BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                                 )
NTSF SEAFOODS JOINT STOCK COMPANY,               )
                                                 )
                          Plaintiff,             )
                                                 )
                   v.                            )      Ct. No. 20-00104
                                                 )
UNITED STATES,                                   )      NON-CONFIDENTIAL
                                                 )      VERSION
                          Defendant,             )
                                                 )
                          and                    )
                                                 )
CATFISH FARMERS OF AMERICA, ET AL.,              )
                                                 )
                          Defendant-             )
                          Intervenors.           )
                                                 )
                                                 )

        RESPONSE BRIEF OF THE CATFISH FARMERS OF AMERICA
           AND INDIVIDUAL U.S. CATFISH PROCESSORS

      The Catfish Farmers of America and individual U.S. catfish processors

America’s Catch, Inc., Alabama Catfish, LLC d/b/a Harvest Select Catfish, Inc.,

Consolidated Catfish Companies, LLC d/b/a Country Select Catfish, Delta Pride

Catfish, Inc., Guidry’s Catfish, Inc., Heartland Catfish Company, Magnolia

Processing, Inc. d/b/a Pride of the Pond, and Simmons Farm Raised Catfish, Inc.

(collectively, “CFA”), Defendant-Intervenors, herein respond to the motion for

judgement and supporting memorandum filed by Plaintiff NTSF Seafoods Joint


                                         1.
      Case 1:20-cv-00104-MMB Document 52        Filed 04/13/21   Page 8 of 28
                                                    NON-CONFIDENTIAL VERSION




Stock Company (“NTSF”). As explained below, the Court should deny NTSF’s

Rule 56.2 Motion for Judgment on the Agency Record (Nov. 6, 2020) (“Plaintiff’s

Br.”), ECF No. 39, because the determinations challenged by NTSF are

reasonable, supported by substantial record evidence, and are otherwise in

accordance with law.

      In an effort to conserve resources and avoid repetition with the arguments of

Defendant, the United States, this Response Brief does not address all arguments

raised by NTSF and does not repeat all arguments raised by the Defendant in its

Consolidated Response Brief (Mar. 31, 2021) (“Defendant’s Br.”), ECF No. 49 at

50-71. We support all such arguments of the Defendant.1


I.    STATEMENT PURSUANT TO RULE 56.2(C)(1)

      A.    The Administrative Determination Under Review

      NTSF contests certain findings in the Final Results of Commerce’s fifteenth

administrative review of the antidumping duty order covering Certain Frozen Fish

Fillets from the Socialist Republic of Vietnam, issued by the U.S. Department of

Commerce (“Commerce”) and published as Certain Frozen Fish Fillets from the

Socialist Republic of Vietnam, 85 Fed. Reg. 23,756 (Dep’t of Commerce Apr. 29,



      1
        However, CFA disagrees with the Defendant’s arguments in opposition to
our claims in consolidated appeal 20-105, and will address those arguments in our
Reply Brief.


                                        2.
       Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 9 of 28
                                                      NON-CONFIDENTIAL VERSION




2020) (fin. res. of admin. rev.) (“Final Results”), Appx1001-1003 and

accompanying unpublished Issues and Decision Memorandum (“Final IDM”),

Appx1005-1039.


      B.     Issues Presented for Review and Summary of Argument

1.    Whether Commerce correctly applied partial adverse facts available to

missing farming factors of production when NTSF admitted it failed to provide the

requested information and that information was necessary to calculate an accurate

dumping margin. Commerce requested that NTSF report all factors of production

used in producing one unit of the subject merchandise, which includes the factors

of production used to farm whole live fish. NTSF indicated to Commerce that it

reported all factors of production for both itself and its affiliate, NTSF Ving Long.

However, near the end of the administrative review NTSF admitted to Commerce

that it had failed to report NTSF Vinh Long’s farming factors of production.

Commerce reasonably determined that NTSF failed to provide necessary

information when requested and applied partial adverse facts available.

Commerce’s determination is supported by substantial evidence and is in

accordance with law because Commerce requested the farming factors of

production, those factors of production were necessary, and Commerce reasonably




                                          3.
      Case 1:20-cv-00104-MMB Document 52          Filed 04/13/21   Page 10 of 28
                                                      NON-CONFIDENTIAL VERSION




applied a correct adverse facts available plug to fill the gap left by the missing

information.


2.    Whether Commerce correctly rejected NTSF’s ministerial error allegation

when the alleged error was evident in Commerce’s preliminary results and NTSF

failed to include it in its case brief. Commerce regulations require that all alleged

errors present in a preliminary decision be raised in parties’ case briefs. Those

regulations also indicate that, after the final results, Commerce may address

“ministerial errors” that it made and that did not exist previously. NTSF alleged a

ministerial error after the Final Results. Commerce rejected NTSF’s submission

because the alleged error was present in the Preliminary Results and NTSF failed

to raise it in its case brief. Commerce’s determination is in accordance with its

regulations.


II.   ARGUMENT

      A.       Standard of Review

      This Court shall sustain “any determination, finding, or conclusion found”

by Commerce unless it is “unsupported by substantial evidence on the record, or

otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B). Substantial

evidence “means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Universal Camera Corp. v. NLRB, 340 U.S.



                                          4.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 11 of 28
                                                      NON-CONFIDENTIAL VERSION




474, 477 (1951) (quoting Consol. Edison Corp. v. NLRB, 305 U.S. 197, 229

(1938)).

      Commerce has “discretion to make reasonable interpretations of the

evidence and to determine the overall significance of any particular factor in its

analysis.” Goss Graphics Sys. v. United States, 33 F. Supp. 2d 1082, 1100 (Ct.

Int’l Trade 1998), aff’d, 216 F.3d 1357 (Fed. Cir. 2000). Commerce’s

determination is “presumed to be correct,” and the burden of proving otherwise

rests upon the challenging party. 28 U.S.C. § 2639(a)(1).

      In assessing the lawfulness of an agency’s construction of a statute, the

Court is guided by Chevron, U.S.A., Inc. v. Natural Resources Defense Council,

Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778 (1984) (“Chevron”). Under Chevron,

an agency’s “interpretation {of a statute} governs in the absence of unambiguous

statutory language to the contrary or unreasonable resolution of language that is

ambiguous.” United States v. Eurodif S.A., 555 U.S. 305, 316 (2009). As the

Supreme Court has explained, ‘“{t}he whole point of Chevron is to leave the

discretion provided by the ambiguities of a statute with the implementing

agency.’” Id.

      Ultimately, given reasonable evidence to support Commerce’s findings, a

reviewing court should not substitute its judgment for that of the agency. Motor




                                          5.
      Case 1:20-cv-00104-MMB Document 52           Filed 04/13/21   Page 12 of 28
                                                       NON-CONFIDENTIAL VERSION




Vehicle Mfrs. Ass’n of United States v. State Farm Mut. Auto. Ins. Co., 463 U.S.

29, 43 (1983).


      B.     Commerce Properly Relied Upon Partial Adverse Facts Available
             Because NTSF Failed to Provide Necessary Farming Factors of
             Production Information

      In cases involving non-market economies, such as Vietnam, Commerce

requires foreign producers to report the factors of production used to produce one

unit of the merchandise under consideration. Initial AD Questionnaire at D-1 to D-

9, Appx1119-1127. Commerce will then compare the cost of producing that unit

to the equivalent U.S. sales prices of subject merchandise to determine the

dumping margin.

      Here, to produce the merchandise under consideration, the Vietnamese

industry must purchase whole live pangasius fish or it must raise those fish from

fingerlings. Thus, among the crucial factors of production necessary in this case

are the “farming factors” that go into raising whole live fish (e.g., fingerlings, fish

feed, nutrition, and medicine). Accurate farming factors and whole fish usage

reporting is crucial for Commerce to calculate an accurate dumping margin.

Indeed, Commerce has explained repeatedly that farming factors and whole fish

are key raw material inputs that must be reported accurately. See, e.g., Certain

Frozen Fish Fillets from the Socialist Republic of Vietnam, 80 Fed. Reg. 2,394



                                           6.
      Case 1:20-cv-00104-MMB Document 52          Filed 04/13/21   Page 13 of 28
                                                      NON-CONFIDENTIAL VERSION




(Dep’t of Commerce Jan. 16, 2015) (fin. res. of admin. rev.) and accompanying

IDM at Comments I.C. and IV. This Court has also recognized the necessity of

reporting accurate farming factors and whole fish. See, e.g., An Giang Fisheries

Imp. & Exp. Joint Stock Co. v. United States, 287 F. Supp. 3d 1361, 1371-72 (Ct.

Int’l Trade 2018) (where the Court upheld Commerce’s use of partial facts

available to ensure respondent’s farming factors of production more accurately

reflected the cost of producing one unit of merchandise under consideration

(remanded for further explanation of the partial facts available calculation), aff’d in

An Giang Fisheries Imp. & Exp. Joint Stock Co. v. United States, 333 F. Supp. 3d

1381 (Ct. Int’l Trade 2018)); An Giang Fisheries Imp. & Exp. Joint Stock Co. v.

United States, 179 F. Supp. 3d 1256, 1267-75 (Ct. Int’l Trade 2016).

      As it has requested of all respondents for many years in this proceeding,

Commerce requested that NTSF report factors of production information related to

producing the merchandise under consideration. See Initial AD Questionnaire at

D-1 to D-9, Appx1119-1127. NTSF used whole live fish grown by its affiliate,

NTSF Vinh Long, to produce merchandise under consideration, but failed to report

the farming factors of production for that entity. See Verification Report at 16-17,

Appx102468-102469. See also NTSF Sec D QR at D-13, Exhibit D-10,

Appx89854, Appx89965-89980 (reporting factors for whole live fish used by

NTSF [                         ] to produce merchandise under consideration);


                                          7.
      Case 1:20-cv-00104-MMB Document 52          Filed 04/13/21   Page 14 of 28
                                                      NON-CONFIDENTIAL VERSION




NTSF Supp QR at Exhibit Q-92, Appx93991-93999. Recognizing this failure,

NTSF attempted to cure it too late in the proceeding, i.e., at NTSF’s verification.

See Final IDM at 22, Appx1026; see also Verification Report at 16-17,

Appx102468-102469. Commerce rejected NTSF’s new information and applied

partial adverse facts available to fill the gap left by the missing data. Final IDM at

22-23, Appx1026-1027.

      NTSF does not dispute that it failed to timely provide NTSF Ving Long’s

farming factor of production data, and does not challenge Commerce’s rejection of

those data at verification. Instead, NTSF argues that Commerce was not permitted

to apply adverse facts available to the missing data because 1) Commerce never

requested that information, 2) the missing data were not “necessary,” and 3) the

selected adverse facts available plug was unreasonable. Plaintiff’s Br. at 19-33.

As explained below, NTSF admitted to Commerce that it failed to provide

requested information, the missing data were required for Commerce to determine

the correct usage rate of the farming factors of production, and Commerce’s

adverse facts available plug was in accordance with law.




                                          8.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 15 of 28
                                                      NON-CONFIDENTIAL VERSION




             1. Commerce Required that NTSF Report All Factors of
                Production Involved in the Production of the Merchandise
                Under Consideration, And NTSF Admitted that its Failure to
                Report NTSF Vinh Long’s Farming Factor Data was a
                Failure to Report This Requested Information

      NTSF argues that Commerce did not request that NTSF report separately the

upstream farming factors of production used by its affiliate, NTSF Vinh Long, but

that Commerce only requested the factors of production from the facility that

produced the subject merchandise. Plaintiff’s Br. at 19-20. NTSF contradicts the

record and its own actions during the proceeding.

      First, Commerce’s initial questionnaire requests as a matter of course that

parties report all factors of production used to produce the merchandise under

consideration, including factors sourced from other affiliated or unaffiliated

parties. For example, Section A of Commerce’s questionnaire requests that

respondents report all parties involved in every stage of the production of the

merchandise under consideration, including intermediary parties that produce

factors of production at an earlier stage. Initial AD Questionnaire at A-8,

Appx1088. Commerce asks this question specifically to identify parties that might

produce only a factor of production but not the merchandise under consideration,

and Commerce states clearly that a respondent should “be prepared to provide

factor of production information for each party listed, if requested by the

Department.” Id. Similarly, as noted by the Defendant, Commerce requests in


                                          9.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 16 of 28
                                                     NON-CONFIDENTIAL VERSION




Section D of its questionnaire that respondents report all factors of production for

all models/product types. Defendant’s Br. at 55; see also Initial AD Questionnaire

at D-7, Appx1125 (requiring respondents to “{r}eport each raw material used to

produce a unit of the merchandise under consideration”). Indeed, as NTSF notes,

Commerce’s initial questionnaire requests that respondents report actual

consumption of all factors of production and requires that, if a respondent is not

reporting such factors using actual quantities consumed during the period of

review, then the respondent should provide a detailed explanation for the selected

methodology and why the methodology is the best way to accurately demonstrate

the actual consumption rate. Plaintiff’s Br. at 20; see also Initial AD Questionnaire

at D-2, Appx1120.

      In response to Commerce’s multiple requests, NTSF failed to report the

farming factors of production for NTSF Vinh Long, and it did not provide an

explanation for its failure to report actual consumption data. To the contrary,

NTSF indicated that its reporting included all factors of production for NTSF and

NTSF Vinh Long. See NTSF Sec D QR at D-3, Appx89844 (“The attached

response contains the factors of production for NTSF and NTSF Vinh Long”).

Thus, NTSF is wrong when it argues that Commerce did not request information

regarding its affiliate’s farming factors of production. Instead, NTSF withheld this




                                         10.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 17 of 28
                                                     NON-CONFIDENTIAL VERSION




information despite Commerce’s requests, and Commerce only discovered these

missing factors of production at verification.

      Second, NTSF recognized that it failed to submit requested information

when it admitted its failure to Commerce during verification. See Final IDM at 22,

Appx1026 (“Regarding NTSF Vinh Long’s farming factors, at verification, for the

first time, NTSF informed us that it did not report the farming FOPs of its affiliated

processor NTSF Vinh Long in the FOP database”). It is unreasonable for NTSF to

now argue that Commerce never asked it for NTSF Vinh Long’s farming factors of

production when NTSF first told Commerce that its reporting included NTSF Vinh

Long’s factors of production, and then told Commerce during the underlying

proceeding that it failed to report them and attempted to untimely add them to the

record. Indeed, that NTSF reported [



                                                     ]. See, e.g., NTSF Sec D QR at

Exhibit D-11, Appx89980-90020; NTSF Supp QR at Exhibit Q-92, Appx93991-

93999.

      Third, NTSF’s position is unreasonable because it would lead to the absurd

result of permitting respondents to avoid reporting factors of production by simply

claiming they are used by an affiliate. Contrary to NTSF’s claim, Commerce does

not limit its factor of production requests to inputs consumed in the facility where


                                         11.
      Case 1:20-cv-00104-MMB Document 52          Filed 04/13/21    Page 18 of 28
                                                       NON-CONFIDENTIAL VERSION




the final stage of production occurs. Plaintiff’s Br. at 20. Instead, it requires the

reporting of all factors of production used at every stage to produce the

merchandise under consideration because each factor represents a potential

additional cost that is necessary to building the most accurate comparison unit

possible. Allowing parties to remove cost variables from that build up would

result in manipulation and less accurate margin calculations.

      Therefore, the record indicates that Commerce requested, and NTSF knew it

was required to report, NTSF Ving Long’s farming factors of production.


             2. Commerce Adequately Explained Why the Missing Farming
                Factors Data were Necessary

      NTSF argues that the application of facts available to the missing NTSF

Vinh Long data was not permissible under the statute because those data were not

“necessary” for Commerce’s calculation. Plaintiff’s Br. at 22. Specifically, NTSF

argues that the missing data overlapped with [                     ] of NTSF’s subject

merchandise sales, i.e., [                            ] to be “necessary.” Id. at 21.

      NTSF is wrong because Commerce decides what information is necessary,

not the respondents, and it was prohibited from doing so by NTSF’s failure to

provide the requested farming factors of production. See Clearon Corp. v. United

States, 474 F. Supp. 1339, 1341-42 (Ct. Int’l Trade 2020) (citing 19 U.S.C. §

1677e(a) and noting that, under adverse facts available statute, it is Commerce that


                                          12.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 19 of 28
                                                      NON-CONFIDENTIAL VERSION




determines that “necessary information is not available on the record”); see also

Nippon Steel & Sumitomo Metal Corp. v. United States, 483 F. Supp. 3d 1214,

1227 (Ct. Int’l Trade 2020) (same). As explained above, Commerce requested

information regarding all factors of production, and NTSF is not permitted to

withhold information because it believes it is not necessary.

      Regardless, NTSF mischaracterizes the scope of its failure. As Commerce

explained, the amount of overlap between the CONNUMs sold in the United States

and the finished product toll-produced using NTFS Vinh Long’s fish is irrelevant

when valuing the farming factors because NTSF’s reporting is not CONNUM-

specific at the farming factors stage. Final IDM at 23, Appx1027. That is, the

portion of [

                                           ] has no connection to the amount of

farming factors of production that go into each CONNUM. Here, Commerce

determined that [         ] of NTSF’s whole live fish harvest was affected by its

failure to report NTSF Vinh Long’s farming factors, which is a significant and

“necessary” amount of missing information. Verification Report at 17,

Appx102469. Without this information, Commerce did not have the information

necessary to calculate NTSF’s margin as accurately as possible, which, as the

Federal Circuit has previously recognized, is the entire purpose of the statute.

Final IDM at 22, Appx1026 (citing NTN Bearing Corp. v. United States, 74 F.3d


                                         13.
      Case 1:20-cv-00104-MMB Document 52           Filed 04/13/21   Page 20 of 28
                                                       NON-CONFIDENTIAL VERSION




1204,1208 (Fed. Cir. 1995), quoting Rhone Poulenc, Inc. v. United States, 899

F.2d 1185, 1191 (Fed. Cir. 1990)).


            3. Commerce Correctly Applied the Highest Reported Farming
               Factors of Production for Each Farming Category as
               Partial Adverse Facts Available

      NTSF argues that Commerce’s assignment, as partial adverse facts available,

of the highest reported consumption factor for each farming input is not supported

by substantial evidence because a more neutral plug was available, Commerce

incorrectly applied its chosen plug across all CONNUMs, and Commerce failed to

take into account information regarding the farming factors that NTSF failed to

report. Plaintiff’s Br. at 23-26. NTSF’s arguments contradict the purpose of

applying adverse facts available and the record.

      The purpose of applying adverse facts available is to induce respondents to

cooperate in the future and to ensure that respondents do not obtain a more

favorable result by not cooperating. Ad Hoc Shrimp Trade Action Comm. v.

United States, 802 F.3d 1339, 1361 (Fed. Cir. 2015); see also Statement of

Administrative Action Accompanying the URAA (“SAA”), H.R. Doc. No. 103-

316, at 870 (1994), reprinted in 1994 U.S.C.C.A.N. 4040, 4199. As explained

above, NTSF knew it failed to provide requested information when it tried to

submit that information for the first time at verification. Consequently, Commerce



                                        14.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 21 of 28
                                                     NON-CONFIDENTIAL VERSION




determined correctly that NTSF failed to cooperate to the best of its ability because

it had the information in its possession but did not provide it when requested.

Final IDM at 23, Appx1027. Commerce’s determination to apply adverse facts

available is consistent with the purpose of 19 U.S.C. § 1677e(b) because it is meant

to ensure NTSF cooperates in the future and does not benefit from its failure. Id.

      Conversely, NTSF’s argument that Commerce should have applied NTSF’s

farming factors of production to fill-in the NTSF Vinh Long data that it withheld

misses the point of applying adverse facts available. If Commerce were to apply a

neutral plug, then NTSF would have no incentive to cooperate in the future. Final

IDM at 23, Appx1027 (citing Nippon Steel Corp. v. United States, 337 F.3d 1373,

1382 (Fed. Cir. 2003)). Indeed, NTSF and other respondents would be encouraged

to withhold factor of production information when there is alternative, more

favorable data already on the record. This defeats the purpose of the statute.

      NTSF’s alternative argument that Commerce should have only applied

adverse facts available to the [

                                               ] contradicts the record. Plaintiff’s

Br. at 28-30. As explained above, it was not possible to allocate accurately the

farming factors to the merchandise under consideration on a CONNUM-specific

basis because NTSF’s CONNUM reporting began at the whole live fish stage.

Therefore, Commerce reasonably applied the adverse farming factors across all


                                         15.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 22 of 28
                                                      NON-CONFIDENTIAL VERSION




CONNUMs, but weight-averaged to NTSF Vinh Long’s portion of harvested

whole fish. Final Analysis Memorandum at 2, Appx102796.

      Finally, NTSF’s claim that Commerce was required to adapt its adverse

inference based upon fingerling size and protein information that NTSF reported it

used in its production is also unsupported by the record. Plaintiff’s Br. at 30-31.

NTSF ignores that it was not NTSF’s farming factor data that were missing from

the record, it was NTSF Vinh Long’s data that were missing. Although Commerce

noted that the missing factor data included “five sizes of fingerlings not present in

the most recent factor of production {} database,” it was impossible for Commerce

to know which of these fingerlings were used to grow the fish consumed to make a

particular CONNUM. Verification Report at 17, Appx102469. Therefore, when

applying its partial adverse facts available plug to the missing farming factors of

production, Commerce logically and correctly applied the highest values on the

record.


      C.     Commerce Correctly Rejected NTSF’s Untimely Allegation of
             Double Counting

      NTSF acknowledges that Commerce requires that “{c}omments concerning

ministerial errors made in the preliminary results of a review should be included in

a party’s case brief.” Plaintiff’s Br. at 41. NTSF also acknowledges that “. . .

Commerce’s regulations require a party to present all arguments in its case brief


                                         16.
      Case 1:20-cv-00104-MMB Document 52           Filed 04/13/21   Page 23 of 28
                                                        NON-CONFIDENTIAL VERSION




that continue to be relevant to the final results.” Plaintiff’s Br. at 41-42 (citing 19

C.F.R. § 351.309(c)(2)). However, NTSF argues that Commerce’s case brief

regulations do not apply to ministerial errors and that NTSF could not have

identified the error prior to the Final Results because that error was unique to the

Final Results. Plaintiff’s Br. at 46. NTSF ignores the purpose of Commerce’s

regulations and the record.

      First, NTSF is wrong that parties may raise any ministerial error under

19 C.F.R. § 351.224, even if it existed in the preliminary results and was not raised

in the parties’ case briefs. As NTSF notes, Commerce’s regulations require that

parties include all arguments in their case briefs. Plaintiff’s Br. at 41-42 (citing 19

C.F.R. § 351.309(c)(2)). The reason is that Commerce must be able to address

arguments regarding all previously existing errors in the final results. Indeed,

Commerce explained when promulgating the ministerial error regulation that errors

present in preliminary results must be addressed in the case briefs precisely

because “{t}he alleged errors, therefore, will be addressed in the final results of

review.” Antidumping Duties; Countervailing Duties, 62 Fed. Reg. 27,296,

27,326-27,327 (Dep’t of Commerce May 19, 1997). Thus, the entire point of the

regulation is to ensure that only errors made by Commerce for the first time in the

final results should be considered ministerial.




                                           17.
      Case 1:20-cv-00104-MMB Document 52          Filed 04/13/21   Page 24 of 28
                                                      NON-CONFIDENTIAL VERSION




      Second, NTSF is wrong that Commerce made a different alleged error in the

Final Results than it did in the Preliminary Results. NTSF cites to Commerce’s

narrative summary describing generally the movement expenses deducted from

NTSF’s U.S. prices, and claims that this narrative summary makes “apparent that

Commerce meant to include the other U.S. movement expenses reported in the

USOTHTRU, and not the USOTHTR2U field.” Plaintiff’s Br. at 36 (citing

Preliminary Analysis Memorandum at 6, Appx97357) (original emphasis). Yet, on

page 6 of Commerce’s Preliminary Analysis Memorandum (the same page cited by

NTSF), Commerce includes an excerpt from the SAS program showing its

intention to include both movement expense fields – USOTHTRU and

USOTHTR2U – in its constructed export price calculation. Appx97357. Indeed, a

comparison of Commerce’s final SAS program and its preliminary SAS program

shows that in both programs Commerce [



                     ]. Compare Commerce’s Preliminary Analysis Memorandum

at Attachment 1, Appx97377 with Commerce’s Final Analysis Memorandum at

Attachment 1, Appx102819. Hence, NTSF’s claim that Commerce committed a

different alleged error in the Final Results than in the Preliminary Results, is not

supported by the record.




                                         18.
      Case 1:20-cv-00104-MMB Document 52         Filed 04/13/21   Page 25 of 28
                                                     NON-CONFIDENTIAL VERSION




      Third, NTSF claims that “Commerce articulated no basis for deducting the

same expenses reported on two separate bases from NTSF’s {constructed export

price}.” Plaintiff’s Br. at 51. However, Commerce had no reason to question both

expense fields because, again, NTSF reported them in this manner. NTSF admits

to having reported that these expenses were “random” and “unknown at the time of

sale and result mostly from delays related to USDA inspection.” Plaintiff’s Br. at

34, 35. NTSF also concedes that in a “few” instances its verification exhibits

referenced the “‘USOTHTRU’ field rather than the ‘USOTHTR2U’ field.”

Plaintiff’s Br. at 37, n.11. Indeed, after the Preliminary Results, NTSF included in

its case brief both USOTHTRU and USOTHTR2U expense fields in its proposed

revision of Commerce’s preliminary INTLMOVEU calculation. NTSF

Administrative Case Brief at 3, Appx16983. Therefore, Commerce had no

indication of any alleged error because the record indicated that the expenses

included in USOTHTRU and USOTHTR2U fields were distinct, rather than

“duplicative.” See Preliminary Analysis Memorandum at 6, Attachment 1, SAS

Log, Line [       ], Appx97357, 97377; Final Analysis Memorandum at 4,

Attachment 2, SAS Log, Line [         ], Appx102798, 102819.

      Without NTSF removing one field from its sales databases or arguing for the

use of one or the other in its case brief after Commerce used both of them in its

Preliminary Results, Commerce could not have known NTSF made an error in its


                                         19.
      Case 1:20-cv-00104-MMB Document 52          Filed 04/13/21   Page 26 of 28
                                                      NON-CONFIDENTIAL VERSION




reporting. Indeed, that this alleged error originated from NTSF’s reporting is an

independent reason for rejecting NTSF’s ministerial error allegation because that

regulation applies only to errors made by Commerce, not respondent parties.

Antidumping Duties; Countervailing Duties, 62 Fed. Reg. 27296, 27,327 (Dep’t of

Commerce May 19, 1997) (“The provisions of § 351.224…only apply to

ministerial errors, as defined in paragraphs (f) and (g), and, hence, only to errors

made by the Department. Errors made by respondents in their submissions to the

Department…are not governed by the provisions of § 351.224.”).

      Finally, Commerce’s rejection is also consistent with its practice in the

immediately preceding review where NTSF argued that a ministerial error

identified by CFA was untimely for this same reason. CFA’s Reply to NTSF’s

Ministerial Error Allegation at 5, Attachment 2, Appx17360, 17378 (where

Commerce similarly found that “{t}he alleged mistake was discoverable earlier in

the proceeding (i.e., the preliminary results) but was not pointed out to Commerce

during the time period specified by regulation. The ministerial process is not an

opportunity to submit allegations on an alleged error that is not ministerial and was

present in the preliminary results”). There is no relevant difference between the

ministerial error issue in the previous segment of the proceeding and the instant

one, and it would have been arbitrary for Commerce to act differently. See, e.g.,

Consol. Bearings Co. v. United States, 348 F.3d 997, 1007 (Fed. Cir. 2003); SKF


                                          20.
       Case 1:20-cv-00104-MMB Document 52        Filed 04/13/21    Page 27 of 28
                                                     NON-CONFIDENTIAL VERSION




USA Inc. v. United States, 263 F.3d 1369, 1382 (Fed. Cir. 2001); Pakfood Pub. Co.

v. United States, 724 F. Supp. 2d 1327, 1335 (Ct. Int’l Trade 2010); Nakornthai

Strip Mill Pub. Co. v. United States, 587 F. Supp. 2d 1303, 1307 (Ct. Int’l Trade

2008).


III.   CONCLUSION

       For the foregoing reasons, the Catfish Farmers of America, et al.,

respectfully request that this Court reject NTSF’s arguments.



                                       Respectfully submitted,

                                       /s/ Jonathan M. Zielinski

                                       Jonathan M. Zielinski
                                       James R. Cannon, Jr.
                                       CASSIDY LEVY KENT (USA) LLP
                                       900 19th Street NW, Suite 400
                                       Washington, DC 20006
                                       T: (202) 787-5507
                                       F: (202) 567-2301
                                       E-mail: jzielinski@cassidylevy.com

                                       Counsel to the Catfish Farmers of America,
                                       et al.
Dated: April 12, 2021




                                         21.
      Case 1:20-cv-00104-MMB Document 52        Filed 04/13/21   Page 28 of 28
                                                     NON-CONFIDENTIAL VERSION




           Certificate of Compliance with Chambers Procedures 2(B)(1)

       The undersigned hereby certifies that the foregoing brief contains 4,285
words, exclusive of the corporate disclosure statement, table of contents, table of
authorities, glossary of case-specific acronyms and abbreviations, and certificates
of counsel, and therefore complies with the maximum 14,000 word count
limitation set forth in the Standard Chambers Procedures of the U.S. Court of
International Trade.


                                       By:    /s/ Jonathan M. Zielinski
                                                  Jonathan M. Zielinski




                                        22.
